Citation Nr: 0843998	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-41 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right hip disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  During the 
course of this appeal, in a November 2004 rating decision, 
the RO granted the veteran entitlement to service connection 
for a right ankle disability, a right knee disability, and a 
right tibia disability.  As this is considered a full grant 
of the benefit sought with respect to these issues, the Board 
finds that these issues are no longer in appellate status.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a right hip disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A left hip disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a left hip disability otherwise related to the 
veteran's active duty service.

2.  A low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a low back disability otherwise related to the 
veteran's active duty service.

3.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to the veteran's active duty 
service, nor may it be presumed to be related to the 
veteran's active duty service.

4.  By rating decision in August 1999, the RO denied the 
veteran's service connection claims for bilateral hearing 
loss and tinnitus; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

5.  Evidence received since the August 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service 
connection for a left hip disability are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  The criteria to establish entitlement to service 
connection for a low back disability are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The criteria to establish entitlement to service 
connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4. The August 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 

6.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, VA may proceed 
with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to the service connection issues on appeal, the 
RO provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims in an August 2003 letter. This letter also 
advised the veteran of what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.

The veteran did not receive notice of the information and 
evidence necessary to establish a disability rating and an 
effective date in the event entitlement to service connection 
was established as required by the holding in Dingess.  The 
Board finds, however, that the veteran was not prejudiced by 
this VCAA error as the denial of the service connection 
claims in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.

With respect to the new and material evidence claims for 
bilateral hearing loss and tinnitus, the veteran received 
timely notice of the evidence and information necessary to 
reopen a previously denied claim, including notice of the 
reasons for the final prior denial (as required by the 
holding in Kent), in the September 2004 VCAA letter.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, private medical records, 
and VA treatment records.  With respect to the service 
connection claims on appeal, the veteran has not been 
provided a VA examination. However, as explained in more 
detail below, there is no evidence of any in-service event, 
injury, or disease related to the left hip, the low back, or 
hypertension.  A VA examination will not change this fact. 
Additionally, with respect to the bilateral hearing loss and 
tinnitus claims, the Board finds that as the salient issue is 
whether or not new and material evidence has been received, a 
VA examination is not necessary in relation to these claims. 
Accordingly, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims.



Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Left Hip and Low Back

The veteran's service medical records are devoid of reference 
to any event, injury or disease of the left hip or low back.  
At his February 1998 retirement examination, the veteran 
denied any joint or bone deformities, arthritis, and 
recurrent back pain.  The February 1998 retirement 
examination report reflects that the veteran's spine and 
lower extremities were found to be within normal limits.  
Additionally, there is no competent evidence of a current 
left hip or low back disability.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In light of the lack 
of an in-service event, injury or disease and the lack of a 
current disability of the left hip or low back, the Board 
finds that entitlement to service connection for a left hip 
disability and entitlement to service connection for a low 
back disability are not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hypertension

After careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that entitlement to service connection for 
hypertension is warranted. 

Post-service medical evidence shows that hypertension is 
frequently reflected in the veteran's medical history; 
however, it is not clear that the veteran even has a current 
diagnosis of hypertension.  Additionally, there is no 
evidence of a diagnosis of hypertension within the one-year 
presumptive period following discharge from active duty 
service in June 1998 as the veteran's blood pressure readings 
during this time period are all normal.  Moreover, there is 
no competent medical evidence showing complaints or diagnoses 
of any hypertension during the veteran's active duty service 
period.  In fact, the veteran's February 1998 retirement 
examination report shows that the veteran denied high blood 
pressure and that on examination, the veteran had a normal 
blood pressure reading and no diagnosis of hypertension was 
made by the examining medical professional.  Finally, there 
is no competent medical evidence relating the veteran's 
current hypertension to any aspect of his active duty 
service. 

As such, the Board finds that entitlement to service 
connection for hypertension is not warranted.  In making 
these determinations, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.



New and Material Evidence Claims

In an August 1999 rating decision, the veteran's service 
connection claims for bilateral hearing loss and tinnitus 
were denied.  The veteran was notified of the August 1999 
denial, but he did not file a notice of disagreement to 
initiate an appeal.  As such, the August 1999 rating decision 
became final. 38 U.S.C.A. § 7105(c).  However, when a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  February 2004 correspondence 
from the veteran was interpreted by the RO as a claim to 
reopen.  When a claim to reopen is presented under section 
5108, VA must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the August 1999 
rating decision included service medical records which were 
negative for bilateral hearing loss and tinnitus and a VA 
examination report showing that the veteran did not have a 
current hearing loss disability as defined by VA regulations.  
The claim was denied by the RO as the RO found that there was 
no evidence of a current hearing loss disability and no 
evidence of tinnitus in service.

Evidence received since the August 1999 rating decision 
includes post-service medical treatment records from several 
private and military hospitals and a VA examination report.  
All of this evidence is new as it was not of record at the 
time of the August 1999 decision; however, none of it is 
material as none of the evidence shows that the veteran has a 
current hearing loss disability as defined by VA regulations 
or that the veteran had an event, injury or disease related 
to tinnitus during active duty service.  The Board finds that 
as new and material evidence has not been received, the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are not reopened.


ORDER

Service connection for a left hip disability is denied.

Service connection for a low back disability is denied.

Service connection for hypertension is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for tinnitus.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.


REMAND

With respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a right hip disability, 
the record reflects that the RO attempted to provide notice 
as to the new and material evidence issue on appeal as 
required by 38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2008).  However, a March 2006 decision by the Court 
has expanded the information that must be provided to a 
claimant seeking to reopen a previously denied claim.  See 
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen the claim for service connection for a right hip 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2008) and the Court's 
decision in Kent, as above.  Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2008), the RO should 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the veteran of 
the element or elements required to 
establish service connection that were 
found to be insufficient in the previous 
denial.

2.  When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


